EXHIBIT 10.2
 



2010 DIRECTOR FEES


 
NATIONAL PENN BANCSHARES
 
 
 
Outside Directors only
             
Retainers:  Board members must attend in person or by phone 75%
 
Paid Quarterly
 
of meetings (Board and Committee Meetings combined) to be paid
     
retainer.  Committees include:  Audit, Executive Compensation
     
Nominating/Corp. Governance, Directors Enterprisewide Risk
     
Management, and Technology Risk Sub-Committee
             
Chairperson of Board
  $ 61,200  
Chairperson of Audit Committee
    16,200  
Chairperson of Executive Committee
    13,700  
Chairperson of Compensation Committee
    13,700  
Chairperson of Nominating/Corporate Governance Committee
    13,700  
Chairperson of Directors Risk Management Committee
    13,700  
Chairperson of Technology Risk Sub-Committee
    13,700  
All Other Board Members
    11,200            
Board Meeting Fees (per meeting attended)
 
  $ 1,500  
Committee Fees (per meeting attended)
                 
Audit Committee members, including Chairperson
  $ 750  
Audit Committee Meeting by Conference Call
    750  
Chairperson of Audit Committee also receives fee per phone
    250  
   meeting with accountants
       
Audit Committee Member attendance at Executive Disclosure
    750  
   Committee meeting
       
Board Member attendance at ALCO meeting
    500  
All Other Committee Members, including Chairperson (Executive,
    500  
   Compensation, Nominating/Corp Governance, Risk and
       
   Technology Risk Sub-Committee)
       
All Other Committee Phone Meetings
    500            
Director Education
       
Per day (includes travel day)
  $ 750            
Strategic Planning Workshops
       
Entire workshop
  $ 1,000            
NATIONAL PENN BANK
 
 
 
Outside Directors only (per meeting attended)
    Paid Quarterly                   
Board meetings (held quarterly)
  $ 1,000  
Phone meeting
    1,000            
DIRECTOR EMERITUS
       
This retainer covers all meetings attended. Includes Bank and
  $ 2,000  
Bancshares Board Meetings and any committee meetings the
       
Director Emeritus may attend.
       





19

--------------------------------------------------------------------------------


 
NATIONAL PENN BANK ADVISORY BOARDS
 
 
Outside directors only
         
Meeting Fees (per meeting unless otherwise noted)
   
Berks County Advisory Board
$                                250
 
FirstService Bank
250
 
HomeTowne Heritage Advisory Board - annual fee
6,000
 
Nittany Bank – annual fee
18,000
 
Nittany Advisory – Bellefonte
100
 
Nittany Advisory – State College
100
 
KNBT Advisory – Northern
250
       
NATIONAL PENN WEALTH MANAGEMENT, N.A.
   
Outside directors only
         
Meeting Fees (per meeting attended):
   
Board Meetings
$                                500
 
Phone Meetings
500
 
Travel expense allowance-annual (non-employees only)
500
       
NATIONAL PENN INSURANCE SERVICES GROUP, INC.
   
Outside Directors only
         
Board Meeting Fee (per meeting attended)
$                                500
 
Travel expense allowance-annual (non-employees only)
500
       
CHRISTIANA BANK AND TRUST COMPANY
   
Outside Directors only
         
Meeting Fees (per meeting attended)
   
Board Meetings
$                            1,000
 
Audit Committee members, including Chairperson
750
 
Trust Committee, including Chairperson
500
 
Travel expense allowance-annual
500
       




 
20 

--------------------------------------------------------------------------------

 
